Order issued November 9, 2012




                                            In The
                               (£ourf of
                         fth i tr ct of                   at allaa
                                     No. 05-12-01071-CV


                ERNEST FRANKLIN, FRANKLIN BRIDGE, INC.,
         DIANA LOMAS, ROSIE VASQUEZ AND JOSE VASQUEZ, Appellants
                                             VO




            IGNITE HOLDINGS, LTD. AND STREAM SPE, LTD., Appellees


                                          ORDER

       The Court has before it appellees’ November 7, 2012 letter indicating that they wish to

withdraw their August 2 I, 2012 motion to consolidate this appeal with cause number 05-12-01024-

CV. We GRANT the request and DISM/SS the motion to consolidate.




                                                     MOLLY
                                                     JUSTICE